Title: From George Washington to Major General Horatio Gates, 2 October 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West-point 2d Otbr 1779.
        
        I have duly received your two favors of the 24th and 25th Ultimo.
        The proceedings of the Court Martial on Milligan are herewith returned. I do not conceive it necessary for me to take any order in

a case which you are fully authorised to determine; and to which, from your situation and knowlege of circumstances you must be more competent.
        In my letter of the 29th, you will find an answer to what relates to the request of the officers taken in the Sandwich packet; I do not think it would be proper to make any alteration on this head at present.
        You will judge how far the complaint of the Canadian Soldiers in Livingstons Regiment, i[s] founded in Justice, by a particular inquiry into their original inlistments; and should it appear that their engagements were only for three years, they must be discharged when this period of service is completed; provided they cannot be re-inlisted for the war, by the means that congress have put into our power for this purpose.
        With regard to the resolve of Congress on which you desire my opinion—I have no doubt but the allowance to the officers who are particularly specified, but to no others, was designed to operate from the date of the resolution—I have requested the sense of Congress on that part of your question which respects the militia, and when their answer is received, it shall be immediately forwarded you.
        I have understood that Congress have other measures before them, to do equal justice to all parts of the army.
        I am much obliged to your attention for the stationary ware. It is not yet come to hand; but I make no doubt, it will prove very acceptable. I am Sir Your most o[bedien]t—and hble servt
        
          Go: Washington
        
      